12 N.Y.3d 892 (2009)
VICTOR J. RUNNER, Respondent,
v.
NEW YORK STOCK EXCHANGE, INC., et al., Appellants.
Court of Appeals of New York.
Decided June 24, 2009.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.
Certification of questions by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27), accepted and the issues presented are to be considered after briefing and argument [see 568 F3d 383 (2009)].